        Case 1:19-cv-00791-CCC Document 19 Filed 01/15/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               THE MIDDLE DISTRICT OF PENNSYLVANIA
Pamela A. Trapanotto                                   :
                Plaintiff                              :

                  vs                                   :   Civil Action No.: 19-cv-791
                                                       :   Judge Christopher Conner
Northeastern School District                           :
Scott D’ Orazio, Individual                            :
                Defendants.                            : Jury Trial Demanded

                         STIPULATION OF DISMISSAL
      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiff Pamela A. Trapanotto and Defendants Northeastern School District and

Scott D’Orazio, constituting all of the parties of record in the above-captioned

action, by and through their undersigned counsel, hereby stipulate and agree to the

dismissal of the action in its entirety and with prejudice. Plaintiff and Defendant

will bear their own attorney’s fees and costs.

      Respectfully submitted this 15th day of January 2020.

DONHAM LAW                                       Sweet, Stevens, Katz & Williams

 /s/ Jeremy A.Donham_______                      /s/ Austin J. Soldano___
Jeremy A. Donham, Esq.                           Austin J. Soldano, Esq.
PO Box 487                                       331 Butler Ave. PO Box 5069
Dellslow, WV 26531                               New Britain, PA 18901
Phone: 717.881.7855                              Phone: 215-345-9111
Fax: 888.370.5177                                Fax: 215-348-1147
donhamlaw@comcast.net                            ASoldano@sweetstevens.com

Attorney for Plaintiff                           Attorney for Defendant
